Citation Nr: 1214273	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-23 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to July 30, 2009, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for service connection for PTSD and assigned an initial 50 percent rating for this disability retroactively effective from February 13, 2008, the date of receipt of this claim.  That decision also determined, however, there was not new and material evidence and, therefore, denied his petition to reopen his additional claim for service connection for bilateral sensorineural hearing loss.

Another RO decision since issued in March 2010, during the pendency of this appeal, increased the rating for his PTSD from 50 to 70 percent - but only retroactively effective as of July 30, 2009, on the premise that was when he had filed a claim for an increased rating for this disability.  It thus appears the RO determined he had not timely appealed the initial 50 percent rating for his PTSD, only instead the claim concerning his bilateral hearing loss since only the hearing loss claim was addressed in the July 2009 statement of the case (SOC) and even in his July 2009 substantive appeal (VA Form 9) in response to that SOC.  See 38 C.F.R. § 20.200 (2011) (an appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after receipt of an SOC, a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement)).

The Board also sees, however, that he earlier had submitted a statement in support of claim (VA Form 21-4138) in June 2008 with accompanying evidence concerning his claim for PTSD - which, at the time, was for service connection since the RO did not adjudicate this claim until August 15, 2008.  The form and accompanying evidence was signed and date stamped as received in the Triage Unit of the RO on June 16, 2008, so before that decision on service connection.  And, indeed, it seems that statement and accompanying evidence were submitted to try and establish his entitlement to service connection, rather than concerning the rating for his PTSD once it was determined as service connected in the August 2008 decision, although the form and accompanying evidence also contain later date stamps of receipt as August 21 and 25, 2008, and even October 29, 2008.  In any event, even considering his more recent July 30, 2009 statement, it was received within the one year he had for appealing that August 2008 decision.  So, liberally construed, it was a timely NOD with that decision insofar as the 50 percent rating initially assigned for his PTSD, rather than as the RO apparently concluded an entirely new claim for an increased rating for this disability.  38 C.F.R. § 20.201.  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  But see, too, Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this practice even to claims that do not involve initial ratings).  Hence, this claim concerns whether he was entitled to an initial rating higher than 50 percent for his PTSD prior to July 30, 2009, and whether he has been entitled to a rating higher than 70 percent for this disability since.

Because, however, there is an outstanding hearing request, before deciding this and his other claim the Board is remanding his claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

A hearing at the RO before the undersigned Judge (Travel Board hearing) was scheduled for February 9, 2012.  And when the Veteran did not appear for the proceeding, he was declared a "no-show."  But according to a statement he had submitted on January 12, 2012, so about a month before the hearing, he would be unable to attend the hearing because he would be out of town on a pre-scheduled trip.  He therefore asked to reschedule his hearing.  His statement, unfortunately, was not associated with his file until after the hearing that had been scheduled.  He therefore is entitled to have this hearing rescheduled before deciding his appeal since he filed a timely request to reschedule this hearing and has shown good cause for granting his motion.  38 C.F.R. §§ 20.700(a), 20.704 (2011).

Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing at the earliest opportunity.  Also inform him that he instead may have a videoconference hearing before the Board, especially if there is opportunity to have this alternative hearing sooner.  Once the hearing is held, or in the event he cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


